In a proceeding to stay arbitration, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 23, 1979, which granted the petition. Judgment reversed, on the law, with $50 costs and disbursements, application denied, petition dismissed, and the parties are directed to proceed to arbitration forthwith. Special Term correctly determined that arbitration of the instant grievance, which concerns a dispute as to staffing levels, is not barred by statute or public policy (see Matter of Susquehanna Val. Cent. School Dist. at Conklin [Susquehanna Val. Teachers’ Assn.], 37 NY2d 614). The court erred, however, in concluding that the grievance did not fall within the scope of the contract’s arbitration clause. The arbitration clause is broad, applying to any "complaint * * * of a violation, a mis-application or misinterpretation” of the contract, and the grievance is grounded on an alleged violation of a specific provision of the contract. It must be presumed that the parties, in drafting the agreement, intended disputes of this sort to be resolved through arbitration (see Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669; Matter of Board of Educ. v Barni, 49 NY2d 311). Damiani, J. P., Margett, O’Connor and Weinstein, JJ., concur.